DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/03/2022 is acknowledged.
Claims 12-28 are pending.  Claims 1-11 have been cancelled.
Claim 22 is withdrawn as being drawn to a nonelected invention.
An action on the merits for claims 12-21, 23-28 is set forth below.  
Claim Objections
Claims 15 and 25 are objected to because of the following informalities:  The terms of “etheno-“ should be lowercase. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method choice, monitoring prediction of therapeutic efficacy of a cancer treatment or classification of a cancer based upon establishing the profile of DNA repair capacities.
Although the specification teaches specific embodiments , the claims are drawn to using any established pattern to choose, monitoring prediction of therapeutic efficacy of a cancer treatment or classification of a cancer.  The specification has not provided guidance to determine such functionality based upon the profiling of repair capacities. The claims are drawn to any repair capacities, whereas the specification only provides specific correlations to particular genes of BRAF and NRAS (p. 36-38).  The claims therefore a very broad and includes any analysis whereas the specification has described well known cancer associated markers with particular relationships (see figure 5 and p. 35-38).  Furthermore the specification describes specific calculations for determination associations whereas the claims are drawn to any repair capacities.  Lastly the claims are drawn to determination of choice, monitoring prediction of any cancer treatment, however, the specification has not provided any guidance for the correlations of any repair capacities to any of these treatments.  
 In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification appears to be asserting that specific repair capacities of particular genes are associated with specific functional correlations.  However, however, the specification does not provide the critical guidance that any repair capacities are predictably the same in any samples or species and correlated in any of the recited functionalities.       
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the repair capacities of any genes in any samples and species and the recited functionalities. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21, 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-21, 23-28 are indefinite over step c of claim 12.  Claim 12 requires determining the value measured in step b, however, step be only measures the quantity of each labeled nucleotide.  As such it is not clear if the “values” are intending to the quantity or if the claims intends some other value as step c requires particular parameters.  Therefore it appears that the measurement of quantity in step b differs from the values recited in step .  
Claim 26 is not clear as it is not clear how “(6-4)” limits the pyrimidiens-pyrimidiones.  It is not clear if the claim is attempting to limit the number of each or if the recitation refers to some other limitations.  Therefore the metes and bounds are unclear. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-21, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation a profile of DNA repair capacity and cancer prognosis, choice, monitoring and/or prediction of therapeutic efficacy, or classification of type. This judicial exception is not integrated into a practical application because the claims require steps of detecting expression does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps.  
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the steps of claim 12 does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of detection and lung cancer is considered a natural correlation.  The step of providing determining the expression in the sample are considered a routine and conventional step as detailed below.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  The steps of claim 12 are known.  Nagel et al. PNAS 2014 (as cited by the IDS) as evidenced by Nagel supplemental information (PNAS April 22, 2014 E1823-E1832) teaches a method of incubating a tumor cell extract with DNA repair with damaged DNA molecules (see supplemental data human cells, rodent cells, and transfection).  Nagel et al. teaches using multiple fluorescent reporters (transfection, calculation).  Nagel et al. teaches measurement of the contribution of the repair compared to the total (calculation of percent fluorescent reporter expression in supporting information).  Nagel et al teaches establishing a profile of capacity and therefore the contribution  (supplemental note an figure 5s).   With regard to the relative rate of incorporation, the claims do not limit the relative rate and therefore it would encompass measurements of rather the nucleotides are present (figure 5s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13,15-16,18, 20, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Nagel et al. PNAS 2014 (as cited by the IDS) as evidenced by Nagel supplemental information (PNAS April 22, 2014 E1823-E1832).
With regard to claim 12, Nagel et al. teaches a method of incubating a tumor cell extract with DNA repair with damaged DNA molecules (see supplemental data human cells, rodent cells, and transfection).  Nagel et al. teaches using multiple fluorescent reporters (transfection, calculation).  Nagel et al. teaches measurement of the contribution of the repair compared to the total (calculation of percent fluorescent reporter expression in supporting information).  Nagel et al teaches establishing a profile of capacity and therefore the contribution  (supplemental note an figure 5s).   With regard to the relative rate of incorporation, the claims do not limit the relative rate and therefore it would encompass measurements of rather the nucleotides are present (figure 5s).
With regard to claim 13, Nagel et al. teaches tumor cells isolated from human and rat cells that have different tumor levels, and a reference (e.g. library).  The cells therefore would include at least one cancer subtype (Materials and methods Supplemental).  
With regard to claim 24, Nagel teaches use of tumor cells, the fact that these cells are cancerous would lead one to treat.  Claim 24 does not require any positive active step to treat or any analysis other than the broad step of “guide”.  
With regard to claims 15 and 26, Nagel teaches the use of 8-oxoguanine and cyclobutene dimer (supplemental p. 2 substrates containing a site specific and substrates containing site specific thymine)
 	With regard to claim 16, Nagel teaches super coiled plasmids (p. 1 of supplemental Plasmids). 
	Claim 20 is drawn to a method for cancer prognosis in a patient, comprising generating a profile of DNA repair capacities of the patient tumor cells according to the method of claim 12 and establishing the prognosis of the patient based on the profile of DNA repair capacities of the patient. Nagel provides methods of generating a profile (figure 5s).  The step of “establishing the prognosis” is interpreted broadly as measurement or analysis of any tumor descriptions  As Nagel et al uses the profile to analyze the descriptions of tumor samples, Nagel teaches establishing prognosis.
With regard to claim 25, Nagel teaches that ethenoguanine were used  (p 2 supplemental 1st column last paragraph).
	With regard to claim 27, Nagel teaches that the plasmids were in the 96 well plate (p. 1 of supplemental transfection). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. PNAS 2014 (as cited by the IDS) as evidenced by Nagel supplemental information (PNAS April 22, 2014 E1823-E1832) in view of Budden et al. (Int J Mol Sci 2013 Vol 14, p 1132).
Nagel et al. teaches a method of incubating a tumor cell extract with DNA repair with damaged DNA molecules (see supplemental data human cells, rodent cells, and transfection).  Nagel et al. teaches using multiple fluorescent reporters (transfection, calculation).  Nagel et al. teaches measurement of the contribution of the repair compared to the total (calculation of percent fluorescent reporter expression in supporting information).  Nagel et al teaches establishing a profile of capacity (supplemental note an figure 5s). 
Nagel et al. does not teach that the tumor is metastatic melanoma with mutational status of BRAF and NRAS.
With regard to claim 14, Budden et al teaches that one can screen metastic melanoma with BRAF and NRAS (p. 1136 1st full parpaghra) for DNA repair (p 1133).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Nagel et al to measure DNA repair of any known tumor samples including the meatastic melanoma of Budden et al.  The ordinary artisan would have a reasonable expectation of success as the measurements of Nagel et al would be able to screen known tumor samples including the ones of Budden. 

 Claim(s) 17,19,21, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. PNAS 2014 (as cited by the IDS) as evidenced by Nagel supplemental information (PNAS April 22, 2014 E1823-E1832) in view of  Hall (US Patent application publication 2019/0040457 effective filing date 5/12/2015)
Nagel et al. teaches a method of incubating a tumor cell extract with DNA repair with damaged DNA molecules (see supplemental data human cells, rodent cells, and transfection).  Nagel et al. teaches using multiple fluorescent reporters (transfection, calculation).  Nagel et al. teaches measurement of the contribution of the repair compared to the total (calculation of percent fluorescent reporter expression in supporting information).  Nagel et al teaches establishing a profile of capacity (supplemental note an figure 5s). 
Nagel et al. does not teach that the labels are dGTP or dCTP or that a reference library is used for comparison.
With regard to claim 17, Hall teaches measurements of strand displacement activity due to DNA damage.  Hall teaches labeled dCTP is used to measure and incorporate nucleotides (para 25). 
With regard to claim 19, Hall teaches a method of comparison of a reference library (para 80). 
  	With regard to claim 21, Hall teaches that one can use profiles to monitor cancer treatment based upon DNA damage (para 29-33). 
	With regard to claim 28, Hall teaches labeled dATP, dUTP, dTTP, dCTP, dGTP (para 166).  
 	Therefore it would be prima facie obvious at the time of the effective filing date to modify the method of Nagel to use the measurement of the labeled nucleotides of Hall with the expectation that one could measure the incorporation of nucleotides to determine displacement activity due to DNA damage.  As Nagel teaches methods of measuring repair of DNA, Hall would provide Nagel with a method to measure the nucleotides that are incorporated in the method.  
 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634